DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reference portion,” of claim 3 and “a first point,” and “a second point” of claim 5 must be shown or the feature(s) canceled from the claim(s). This matter may be resolved with clarification in the Specification. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagaki US Pub 2013/0195503 (Nakagaki).
claim 1, Nakagaki teaches an apparatus body structure configured to be installed on a floor surface, 
the 5apparatus body structure (100) comprising: 
at least one side plate (bottom plate 104) configured to be installed on a floor surface (¶0032), the at least one side plate including: 
an upper side plate (101a and 101b); and 
a lower side plate (200) detachably joined to a lower side of the upper side plate, 
10wherein a floor surface installation position of the lower side plate to be installed on the floor surface is positioned directly below a floor surface installation position of the upper side plate to be installed on the floor surface when the upper side plate is directly installed on the floor surface without being joined to the lower side plate (¶0037-¶0043).  
Regarding claim 2, Nakagaki teaches 15the apparatus body structure according to claim 1, wherein a joint portion (304) of the upper side plate at which the upper side plate is joined to the lower side plate is at the floor surface installation position of the upper side plate (FG. 10).  
Regarding claim 3, Nakagaki teaches the apparatus body structure according to claim 1, further comprising a2 floor surface installation position (105) reference portion at the floor surface installation position for each of the upper side plate and the lower side plate.  
Regarding claim 4, Nakagaki teaches the apparatus body structure according to claim 1, wherein a joint portion at which the upper side plate is joined to the lower side plate 25has a convex shape (FIG. 10).  
Regarding claim 5, Nakagaki teaches the apparatus body structure according to claim 1, wherein the apparatus body structure is installed at three points on the floor surface, wherein a 
wherein the lower side plate is not joined to the other end of the left end and the right end of the front side plate, the other end being not installed on the floor surface, and wherein the apparatus body structure further comprises a stay (208) extending to the other end of the front side plate and connecting the other end of the front side plate and the rear side 5plate (¶0066-¶0073).  
Regarding claim 6, Nakagaki teaches the apparatus body structure according to claim 1, further comprising: 
a sheet accommodating portion at a lower area of the apparatus body structure, wherein, when the upper side plate and the lower side plate are joined, the sheet 10accommodating portion has a larger sheet capacity than when the upper side plate and the lower side plate are not joined (i.e., sheet feeding extension unit, ¶0026).  
Regarding claim 7, Nakagaki teaches an image forming apparatus comprising the apparatus body structure according to claim 1 (¶0025).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA L ELEY/
Examiner, Art Unit 2852